Citation Nr: 0107354	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to Title 38 United States Code, 
Section 1318.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to Title 38 United States Code, 
Section 1151, for the cause of the veteran's death as a 
result of hospitalization or medical treatment by the 
Department of Veterans Affairs.

4.  Entitlement to dependents' educational assistance 
pursuant to Title 38 United States Code, Section 3500. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from February 1942 to October 1945.

This matter arises from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  The veteran's death in May 1995 was caused by infective 
endocarditis due to congestive heart failure, due to aortic 
insufficiency.

2.  The veteran's service medical records are negative for 
complaints or clinical findings regarding his cardiovascular 
system.

3.  The veteran's congestive heart failure was initially 
diagnosed in November 1979 and was noted to be of unclear 
etiology.

4.  The veteran was service connected during his lifetime for 
an anxiety psychoneurosis, sinusitis, deviated nasal septum, 
malaria, residuals of a shrapnel fragment wound of the right 
forehead, and residuals of a fractured left carpal navicular 
at a combined disability rating of 40 percent.

5.  There is no competent medical evidence to show a nexus 
between military service, or service-connected disabilities, 
and the veteran's cardiovascular disease. 

6.  The veteran was never assigned a total, permanent 
disability rating during his lifetime and his 40 percent 
rating had been in effect since March 1985.

7.  The veteran was prescribed Dilantin, Lasix, and 
Procainamide by a private physician sometime in 1984 or 1985.

8.  The veteran's blood levels were checked regularly by the 
VA with regard to his prescribed medication.

9.  The veteran was shown to have drug-induced lupus in 
October 1990, presumably related to his prescribed 
medications of Dilantin, Lasix, and Procainamide; as a 
result, the medications were discontinued.

10.  There is no medical evidence to show a nexus between 
diagnosed drug-induced lupus and the veteran's death from 
infective endocarditis.
11.  There is no medical evidence to show that the veteran's 
death from infective endocarditis was due to VA 
hospitalization or medical care or treatment.


CONCLUSIONS OF LAW

1.  The veteran's service connected disabilities did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312. (2000).

2.  The requirements for payment of DIC benefits under the 
provisions of Title 38, United States Code, § 1318, have not 
been met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).

3.  The requirements for service connection for the cause of 
the veteran's death as the result of hospitalization or 
medical treatment by the VA, under the provisions of Title 
38, United States Code, § 1151, have not been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).

4.  The eligibility requirements for entitlement to 
dependents' educational assistance allowance under the 
provisions Title 38, United States Code, § 3500, have not 
been met.  38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 
2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the widow of a veteran who served during 
World War II, and was the recipient of a Purple Heart Medal.  
The appellant contends that her husband's death was caused by 
service-connected injuries he sustained as a prisoner of war 
(POW) during World War II.  In the alternative, she asserts 
that his death was caused by drug-induced lupus as a result 
of medication that was wrongly prescribed by a VA physician.   

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate each of her claims, and she 
responded in kind.  Moreover, all identified records are 
associated with the file and there is no indication that 
there are any outstanding records pertinent to this appeal 
that are available.  Although the appellant indicated that 
there were records from the veteran's private treating 
physician that were unobtainable, there are clinical 
treatment records from that physician associated with the 
claims file. 

The Board also notes that, although the appellant alleged 
that the veteran' was a POW, there is no evidence of record 
to substantiate her assertion and the RO made every effort to 
document that assertion by making repeated inquiries to both 
the appellant and the National Personnel Records Center.  
Thus, the Board finds that with respect to each of the 
appellant's claims, all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist her as mandated by current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___, ___, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§  5102, 5103, 5103A).   

I.  Service Connection for Cause of Death
 
In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.   

Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (2000).  

The veteran's death certificate reflects that his immediate 
cause of death was infective endocarditis due to congestive 
heart failure and aortic insufficiency.  VA hospital records 
documenting his final hospitalization reflect that he was 
admitted in May 1995 with shortness of breath and findings 
consistent with congestive heart failure.  An 
electrocardiogram (EKG) showed a new right bundle branch 
block, and aortic insufficiency was shown by echocardiogram.  
He was also found to have a heart murmur.  Mild worsening of 
his renal function was also noted.  He was to be considered 
for aortic valve replacement, but had a code called before 
that could occur.  He was transferred to the intensive care 
unit because of concern of possible hypokalemia and widened 
QRS (part of EKG wave representing ventricular 
depolarization) and irregular rhythm.  He later became 
asystolic, but his pulse and pressure resumed with 
cardiopulmonary resuscitation.  However, he never regained 
spontaneous respiration and was without spontaneous pulse, or 
responses to voice, touch, or pain.  He was pronounced death 
shortly thereafter.  An autopsy was performed and the 
pathologists found that the veteran's immediate cause of 
death was due to multi-system failure (liver/renal failure) 
due to an underlying disease process of infective 
endocarditis.  The death certificate identified the 
endocarditis as due to, or a consequence of congestive heart 
failure, which was due to, or as a consequence of, aortic 
insufficiency.  

The appellant appeared for a hearing in April 1997 and 
offered testimony that she believed her husband had been 
missing in action during the war and was held by the enemy.  
She reported that the veteran's aunt, a neighbor of hers as a 
child, told her mother that the veteran was missing in 
action, had been captured, but then escaped during a bombing 
before he was put in a prison camp.  She thought the veteran 
had been missing two months or more but she was not sure.  
She stated that the telegram stating that the veteran was 
missing was no longer available.

After reviewing the record in its entirety, the Board 
concludes that the appellant's assertion that the veteran's 
service connected disabilities contributed to his death is 
not supported by evidence of record.  The appellant has 
failed to show that the veteran's service-connected 
disabilities of an anxiety psychoneurosis, sinusitis, 
deviated nasal septum, malaria, residuals of a shrapnel 
fragment wound of the right forehead, or residuals of a 
fractured left carpal navicular combined to cause his death, 
or that the disabilities aided or lent assistance to the 
production of death.  The medical evidence clearly 
establishes that the veteran's death was due to 
cardiovascular disease and infective endocarditis without any 
reference or evidence of a link to any of the veteran's 
service-connected disabilities.  Nor is there any competent 
evidence of a nexus between the cardiovascular disease and 
military service.  The only evidence of record associating 
the veteran's death with military service is the appellant's 
testimony, which is not competent for the purpose of offering 
an opinion of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

With regard to the assertion that the veteran was a former 
POW, (a finding that would ease the appellant's burden of 
proof in establishing service connection under 38 C.F.R. 
§ 3.304(e)), the Board can find no objective evidence of 
record to support that contention.  The veteran's service 
medical and personnel records show that he served during 
World War II, from February 1942 to October 1945.  He was 
wounded in action in August 1943 in Sicily, Italy, and was 
treated for a shrapnel wound to the forehead.  He was 
returned to duty after recovery and was subsequently 
separated on medical recommendation with a diagnosed anxiety 
neurosis related to his combat duty.  While the veteran was 
wounded in action, and was the recipient of a Purple Heart 
Medal, there is no evidence to show that he was missing in 
action or detained as POW.  There is no evidence to show that 
he was forcibly detained or interned in the line of duty by 
an enemy government.  See 38 U.S.C.A. § 101(32) (West 1991 & 
Supp. 2000).  His WD AGO Form 53-55, report of separation did 
not indicate any days missed, and his extensive service 
medical records reflected no reports or findings to the 
effect that the veteran had been captured by the enemy or 
missing in action.  In addition, subsequent medical 
examination reports immediately after separation from 
service, and in 1949, failed to reflect any mention of 
detention, capture, or injuries related to such status as a 
prisoner of war.

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to service connection for 
the cause of the veteran's death.  As such, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   


II.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 

When a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service-connected if the 
veteran dies not as the result of the veteran's own willful 
misconduct, and was either in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  The service- 
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
total rating may be schedular or based on unemployability.  
Id.

As noted previously, at the time of the veteran's death, he 
was service-connected for multiple disabilities.  His anxiety 
psychoneurosis was rated as 30 percent disabling, his 
sinusitis was rated as 10 percent disabling, his deviated 
nasal septum was rated as 10 percent disabling, and malaria, 
residuals of a shrapnel wound to the forehead, and residuals 
of a fractured left carpal navicular, were each 
noncompensable.  He had a combined disability rating of 40 
percent that had been in effect since March 1985.  In May 
1995, the veteran requested an increased rating for his 
neurosis and sinusitis.  However, he passed away 4 days after 
the claim was received and before it was adjudicated.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Therefore, as the veteran 
was not rated as totally disabled at anytime prior to his 
death, and the highest rating of record was the 40 percent in 
effect at the time of his death, he does not meet criteria 
specified in the statute and 38 U.S.C.A. § 1318 is not for 
application here.  Accordingly, the claim must be denied for 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Board acknowledges that, in some cases, DIC benefits may 
be payable when a veteran "hypothetically" was entitled to 
receive benefits under 38 U.S.C.A. § 1318(b)(1) pursuant to 
the Court's mandate in Carpenter v. West, 11 Vet. App. 140 
(1998).  According to Carpenter, a VA claimant may receive 
section 1318 DIC under the theory that if, on consideration 
of the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable," the veteran hypothetically 
would have been entitled to receive a total disability rating 
for a period or periods of time, when added to any period 
during which the veteran actually held such a rating, that 
would provide such a rating for at least the 10 years 
immediately preceding the veteran's death.  However, as the 
veteran was never determined to be eligible for a total 
disability rating, the "hypothetical veteran" requirements 
are not for consideration.  See 38 U.S.C.A. § 1318(b); 
Carpenter, 11 Vet. App. at 146 (1998).    

III.  Compensation under § 1151 for the cause of the 
veteran's death

The appellant asserts that the veteran's death was provoked 
by drug-induced lupus, and that VA medical personnel were at 
fault in the administration of the medicine that caused the 
lupus.  She maintains that she is entitled to compensation 
for the veteran's death as it was caused by VA medical 
treatment.

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

The Board notes that although 38 U.S.C.A. § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, as this claim was filed in June 1996, 
prior to the amendments, it will be reviewed accordingly.  

The veteran's private medical records show that he presented 
in November 1978 with premature ventricular contractions as 
noted on an EKG.  In January 1979 he was shown to have 
myocardial ischemia, and in November 1979 he was diagnosed as 
having congestive heart failure.  In December 1984, a private 
hospital admission report reflected a diagnosis of convulsive 
episode and arteriosclerotic heart disease with arrhythmia.  
The veteran's medication was noted to include Dilantin and 
Procainamide.  A May 1985 statement from his physician noted 
diagnoses of congestive heart failure, arteriosclerotic heart 
disease and convulsive disorder.  He was reported to be on 
medication and "seemingly well controlled."  His 
medications were not identified.  A VA examination report of 
October 1985 noted that the veteran took Lanoxin, Lasix, 
Pronestyl, Peritrate S.A., Dilantin, Tagamet, Maalox Plus, 
Kenalog Cream, and Ascriptin. 

The veteran's VA medical treatment began in 1986 with a 
cardiac evaluation for irregular heartbeats.  He continued in 
VA treatment with medical records documenting his treatment 
from January 1986 until his death in May 1995.  The records 
show that the veteran was diagnosed as having an inguinal 
hernia in 1988, and had it surgically repaired in April 1989.  
A pre-op evaluation in February 1989 noted a confusing past 
medical history for cardiac disease with a normal left 
ventricular ejection fraction by monitor and no cardiac 
symptoms at all.  His medications included Dilantin, Digoxin 
and Procainamide.  The veteran's medications were evaluated 
and some were discontinued with a request for further 
documentation of his past heart history.  The discharge 
summary of April 1989 noted diagnoses of coronary artery 
disease, congestive heart failure, and arrhythmia with 
follow-up in the cardiac clinic.  VA medical records from 
September 1990 show that the veteran was admitted to the 
hospital with progressive cervical neck pain and upper 
extremity weakness.  He was evaluated extensively and found 
to have demyelinating polyneuropathy and drug-induced lupus.  
The etiology of the demyelinating disease was noted to be 
unclear but the veteran's Lasix and Procainamide medications 
were discontinued and the Dilantin was to be tapered off.  A 
neurology consultation indicated that three of the veteran's 
medications (Dilantin, procainamide, and Lasix) were 
potential causes of drug-related lupus.  The neurologist 
found that the veteran's laboratory reports were consistent 
with the drugs he was taking and that there was little 
evidence that the demyelinating process he suffered from was 
of an autoimmune type.  The veteran's discharge summary 
reflected a finding of drug-induced lupus and a notation that 
although such lupus could cause polyneuropathy, it was rare.  
The veteran's remaining diagnoses included a seizure 
disorder, history of arrhythmia, history of congestive heart 
failure and thrombosed hemorrhoids.  

As noted above, the veteran was admitted to a VA hospital in 
May 1995 with complaints of shortness of breath and findings 
consistent with congestive heart failure.  He developed a 
complete heart block during his hospitalization and 
symptomatic hypotension.  He was unable to maintain his blood 
pressure and subsequently died.  The VA pathologist who 
performed the autopsy found that the veteran's death was 
caused by multisystem failure due to an underlying disease 
process of infective endocarditis.  

The appellant appeared for a hearing in April 1997.  She 
testified that her husband began taking Procainamide in 1985, 
and it had been prescribed by a private physician after the 
veteran had a seizure.  She stated that the veteran began 
treatment with VA in 1985 after he lost his job and could not 
afford private medical care.  She said that her husband was 
doing fine until he went to the VA for medical care.  She 
testified that it was her belief that the drug-induced lupus 
caused her husband's heart infection which resulted in his 
death.   

After a review of the file, the Board finds that there is no 
basis in fact to support the appellant's claim.  As discussed 
in the foregoing portion of this decision, the veteran's 
death in May 1995 was due to infective endocarditis related 
to congestive heart failure and aortic valve insufficiency.  
While the medical evidence of record establishes that the 
veteran was diagnosed as having drug-induced lupus related to 
medications he was prescribed for his cardiac problems and 
seizure disorder, there is no nexus between that condition 
and his death.  The appellant asserts that the veteran was 
prescribed the wrong medication and that medication caused 
his lupus, which in turn, caused his death.  However, there 
is no objective competent evidence to support this theory.  
The VA records reveal that the veteran's medication levels 
were monitored throughout the time that he was a VA patient, 
and there is no indication that any of the medications were 
prescribed incorrectly.  Moreover, notwithstanding that the 
veteran developed the lupus, there is no medical evidence 
showing a nexus between the lupus and the veteran's death.  
Despite the appellant's testimony to the contrary, she is a 
layperson and not competent to offer an opinion of medical 
diagnosis or etiology regarding her husband's cause of death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
unquestionable cause of death was infective endocarditis 
without reference or relationship noted to the veteran's 
drug-induced lupus.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to compensation for the 
cause of the veteran's death as the result of medical 
treatment by the Department of Veterans Affairs.  As the 
preponderance of the evidence is against the appellant's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
III.  Entitlement to Chapter 35 Benefits

With respect to the appellant's claim for dependents' 
educational assistance, the Board finds that, because the 
veteran's death is not service-connected under either of the 
foregoing theories, the appellant is not an eligible person 
for purposes of awarding benefits.  See 38 U.S.C.A. § 
3501(a)(1)(B),(C),(D).  An "eligible person" includes the 
surviving spouse of any person who dies of a service-
connected disability, the spouse of a POW, and the spouse of 
a person who died with a permanent total disability rating.  
Thus, the appellant's claim must be denied for lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
is denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
for the cause of the veteran's death as a result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs is denied.

Entitlement to dependent's educational assistance pursuant to 
38 U.S.C.A. § 3500 is denied. 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

